UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, DONALDSON COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 1-7891 41-0222640 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 1400 West 94th Street Minneapolis, MN 55431 (Address of principal executive offices) (Zip Code) (952) 887-3131 Registrants telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 9, 2011, Donaldson Company, Inc. issued a press release announcing the following officer appointments effective October 1, 2011. Charles J. McMurray, currently Senior Vice President, Industrial Products is appointed to Senior Vice President and Chief Administrative Officer Jay L. Ward, currently Senior Vice President, Engine Products is appointed to Senior Vice President, Industrial Products Tod E. Carpenter, currently Vice President, Europe and Middle East is appointed Senior Vice President, Engine Products In addition, the press release announced that David W. Timm, Vice President, Asia Pacific, will retire in December 2011. Item 7.01.Regulation FD Disclosure. A copy of the press release that discusses these matters is being furnished to the SEC and is attached as Exhibit 99.1 to this report. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Press Release, dated August 9, 2011, issued by Donaldson Company, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: August 9, 2011 DONALDSON COMPANY, INC. By: /s/Amy C. Becker Name: Amy C. Becker Title: Assistant General Counsel and Assistant Secretary EXHIBIT INDEX Exhibit No. Description Press Release datedAugust 9, 2011 issued by Donaldson Company, Inc.
